Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Michael J Piszezek et al. (US Patent 9959062), hereafter Piszezek in view of Shmuel Ben-Yehuda et al. (US Patent 10956346), hereafter Ben-Yehuda.

Regarding claim 1 Piszezek discloses a system, comprising:

a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (storage pools via NVM 50); (Figure 2B; Column 9 lines 5-15)

a Field Programmable Gate Array (FPGA) (FPGA unit 74), and including a Peripheral Component Interconnect Express (PCIe) switch (PCIE switch 78 via PCIE switch interface 76), the PCle switch including a processing circuit (storage controller 32 control operations of data storage devices 50; Column 2 lines 52-54) configured to direct an NVMe storage command (a data write request 39 via data fragment 62; Column 1 lines 28-36), sent to the system, to the FPGA; (Figure 2B)

wherein the PCIe switch (via 76) communicates with the FPGA (74) and is connected to the NVMe SSD (NVM 50 via NVM controller 68), and (Figure 2B)

wherein the PCle switch (76) receives the NVMe storage command (data write via data fragment 62) sent to the NVMe SSD system (via 50) and delivers the NVME storage command (62) to the FPGA (74) based at least in part on the processing circuit (storage controller 32).

Piszezek does not explicitly disclose the FPGA implementing one or more functions supporting the NVMe SSD, the functions comprising at least one of data acceleration, data deduplication, data integrity, data encryption, and data compression.

Ben-Yehuda discloses the FPGA (FPGA) implementing one or more functions supporting the NVMe SSD, the functions comprising at least one of data acceleration(via in-line accelerator) data deduplication (de-duplication), data integrity, data encryption (encryption) and data compression (compaction). (Column 2 lines 27-29, Column 3 lines 10-18, and Column 15 lines 44-52)

Ben-Yahuda and Piszezek are analogous art because they are from the same problem solving area involving improving storage management.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the function of Ben-Yahuda’s FPGA into the FPGA of Piszezek. The motivation behind such a combination would have been to include hardware that are programmed to perform one or more certain functions, and to allow customers to run  their code as part of the data path and as separate side applications. (Column 2 lines 43-46 and Column 13 lines 29-32 of Ben-Yahuda)


Claim 2 is rejected for the reasons set forth hereinabove for claim 1, the modified Piszezek further discloses  wherein the FPGA includes an Erasure Coding logic (via erasure coding), the Erasure Coding logic including an Erasure Coding controller (via erasure coding engine). (Column 2 lines 27-29 of Ben-Yahuda)


Claim 3 is rejected for the reasons set forth hereinabove for claim 2, the modified Piszezek discloses wherein the Erasure Coding logic is operative to return a response to a read request (via subsequent retrieval) from the host (host 12) based at least in part on a data requested in the read request (via request read data) is present in a cache (cache). (Column 8 lines 65-Column 9 line 3 of Piszezek)


Claim 4 is rejected for the reasons set forth hereinabove for claim 2, the modified Piszezek discloses wherein the Erasure Coding logic is operative to return a response to a write request to the host before completing the write request. (preventing data corruption while servicing write request; column 11 lines 22-27 of Piszezek)


Claim 5 is rejected for the reasons set forth hereinabove for claim 2, the modified Piszezek discloses wherein the Erasure Coding logic includes a Look-Aside Erasure Coding logic, the Look-Aside Erasure Coding logic (via erasure coding engine) including the processing circuit. (Column 2 lines 27-29 of Ben-Yahuda)


Claim 6 is rejected for the reasons set forth hereinabove for claim 2, the modified Piszezek discloses wherein the Erasure Coding logic is operative to intercept a data transmission received at the FPGA from the host and replace a host Logical Block Address (LBA) used by the host in the data transmission with a device LBA used by the NVMe SSD. (convert  LBA from object identifier; Column 17 lines 22-27 of Piszezek)


Claim 7 is rejected for the reasons set forth hereinabove for claim 2, the modified Piszezek discloses wherein the FPGA is operative to enable the Erasure Coding logic based at least in part on the NVMe SSD not including a native Erasure Coding logic. (Column 20 lines 57-61 of Ben-Yahuda)


Claim 8 is rejected for the reasons set forth hereinabove for claim 2, the modified Piszezek discloses further comprising a second device (via CPU) connected to the FPGA (via In-line Acceleration) with Erasure Coding logic. (Figure 22 -24 of Ben-Yahuda)


Claim 9 is rejected for the reasons set forth hereinabove for claim 8, the modified Piszezek discloses wherein:

the second device (CPU) comprises at least one of a non-storage device and a storage device (via DRAM) with a native Erasure Coding logic; and (Figure 23 of Ben-Yahuda)

the FPGA (in-line hardware accelerator) is operative to disable the Erasure Coding logic (via erasure coding engine) based at least in part on the second device. (Column 1 lines 53-59 of Ben-Yahuda)


Claim 10 is rejected for the reasons set forth hereinabove for claim 8, the modified Piszezek discloses wherein:

the second device comprises at least one of a non-storage device and a storage device with a native Erasure Coding logic (in-line included in the path between CPU and SSD); (Column 50 lines 34-35)  and

the FPGA is operative to enable the Erasure Coding logic based at least in part on the NVMe SSD not including a native Erasure Coding logic and to enable access to the second device without using the Erasure Coding logic(via FPGA included in the storage system). (Column 35 line 56 of Ben-Yahuda)


Regarding claim 11 Piszezek discloses a system, comprising:

a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (storage pools via NVM 50); (Figure 2B; Column 9 lines 5-15)

and a Field Programmable Gate Array (FPGA) (FPGA unit 74), the FPGA including a first FPGA part and a second FPGA part, and the second FPGA part implementing a Peripheral Component Interconnect Express (PCIe) switch (PCIE switch 78 via PCIE switch interface 76), the PCle switch including a processing circuit (storage controller 32 control operations of data storage devices 50; Column 2 lines 52-54) configured to direct an NVMe storage command (a data write request 39 via data fragment 62; Column 1 lines 28-36), sent to the system, to the FPGA, (Figure 2B)

wherein the PCIe switch (via 76) communicates with the FPGA (74) and is connected to the NVMe SSD (NVM 50 via NVM controller 68), and (Figure 2B)

wherein the PCle switch (76) receives the NVMe storage command (data write via data fragment 62) sent to the NVMe SSD system (via 50) and delivers the NVME storage command (62) to the FPGA (74) based at least in part on the processing circuit (storage controller 32),
and

wherein the FPGA, the PCle switch, and the NVMe SSD are internal to a common housing (via drive enclosure). (Column 3 line 60 – Column 4 lines 3)

Piszezek does not explicitly disclose the first FPGA part implementing one or more functions supporting the NVMe SSD, the functions comprising at least one of data acceleration, data deduplication, data integrity, data encryption, and data compression.

Ben-Yehuda discloses the FPGA (FPGA) implementing one or more functions supporting the NVMe SSD, the functions comprising at least one of data acceleration (via in-line accelerator) data deduplication (de-duplication), data integrity, data encryption (encryption) and data compression (compaction). (Column 2 lines 27-29, Column 3 lines 10-18, and Column 15 lines 44-52)

Ben-Yahuda and Piszezek are analogous art because they are from the same problem solving area involving improving storage management.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the function of Ben-Yahuda’s FPGA into the FPGA of Piszezek. The motivation behind such a combination would have been to include hardware that are programmed to perform one or more certain functions, and to allow customers to run  their code as part of the data path and as separate side applications. (Column 2 lines 43-46 and Column 13 lines 29-32 of Ben-Yahuda)


Claim 12 is rejected for the reasons set forth hereinabove for the claim 11, modified Piszezek discloses wherein the FPGA includes an Erasure Coding logic (via erasure coding), the Erasure Coding logic including an Erasure Coding controller (via erasure coding engine). (Column 2 lines 27-29 of Ben-Yahuda)


Claim 13 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the Erasure Coding logic is comprising at least one of a Look-Aside Erasure Coding logic and a Look-Through Erasure Coding logic (via erasure coding engine). (Column 2 lines 27-29 of Ben-Yahuda)


Claim 14 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the Erasure Coding logic is operative to return a response to a read request from the host (preventing data corruption while servicing request; Column 11 lines 22-27 of Piszezek) based at least in part on a data requested in the read request is present in a cache.


Claim 15 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the Erasure Coding logic is operative to return a response to a write request to the host before completing the write request (preventing data corruption while servicing write request; Column 11 lines 22-27 of Piszezek).



Claim 16 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the Erasure Coding logic includes a Look-Aside Erasure Coding logic, the Look-Aside Erasure Coding logic (via erasure coding engine) including the processing circuit. (Column 2 lines 27-29 of Ben-Yahuda)


Claim 17 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the Erasure Coding logic is operative to intercept a data transmission received at the FPGA from the host (preventing data corruption while servicing write request; Column 11 lines 22-27 of Piszezek) and replace a host Logical Block Address (LBA) used by the host in the data transmission with a device LBA used by the NVMe SSD. (convert  LBA from object identifier; Column 17 lines 22-27 of Piszezek)

Claim 18 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the Erasure Coding logic is operative to intercept a data transmission received (preventing data corruption while servicing write request; Column 11 lines 22-27 of Piszezek) at the FPGA from the NVMe SSD and replace a device LBA used by the NVMe SSD in the data transmission with a host LBA used by the host. (convert  LBA from object identifier; Column 17 lines 22-27 of Piszezek)


Claim 19 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the FPGA with Erasure Coding logic is operative to enable the Erasure Coding logic based at least in part on the NVMe SSD not including a native Erasure Coding logic. (Column 20 lines 57-61 of Ben-Yahuda)


Claim 20 is rejected for the reasons set forth hereinabove for claim 12, the modified Piszezek discloses wherein the FPGA with Erasure Coding logic is operative to disable the Erasure Coding logic based at least in part on the NVMe SSD including a native Erasure Coding logic (via FPGA included in the storage system). (Column 35 line 56 of Ben-Yahuda)


Claim 21 is rejected for the reasons set forth hereinabove for claim 8, the modified Piszezek discloses wherein the NVMe SSD and the second device are in separate housings (via frontends may run on a set of separated CPU cores). (Column 15 lines 21-24 of Ben-Yahuda)


Regarding claim 22 Piszezek discloses a system, comprising:

a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (storage pools via NVM 50); (Figure 2B; Column 9 lines 5-15)

and a Field Programmable Gate Array (FPGA) (FPGA unit 74), the FPGA including a first FPGA part and a second FPGA part, and the second FPGA part implementing a Peripheral Component Interconnect Express (PCIe) switch (PCIE switch 78 via PCIE switch interface 76), the PCle switch including a processing circuit (storage controller 32 control operations of data storage devices 50; Column 2 lines 52-54) configured to direct an NVMe storage command (a data write request 39 via data fragment 62; Column 1 lines 28-36), sent to the system, to the FPGA, (Figure 2B)

wherein the PCIe switch (via 76) communicates with the FPGA (74) and is connected to the NVMe SSD (NVM 50 via NVM controller 68), (Figure 2B) and 

wherein the PCle switch (76) receives the NVMe storage command (data write via data fragment 62) sent to the NVMe SSD system (via 50) and delivers the NVME storage command (62) to the FPGA (74) based at least in part on the processing circuit (storage controller 32).

Piszezek does not explicitly disclose the first FPGA part implementing one or more functions supporting the NVMe SSD, the functions comprising at least one of data acceleration, data deduplication, data integrity, data encryption, and data compression.

Ben-Yehuda discloses the FPGA (FPGA) implementing one or more functions supporting the NVMe SSD, the functions comprising at least one of data acceleration (via in-line accelerator) data deduplication (de-duplication), data integrity, data encryption (encryption) and data compression (compaction). (Column 2 lines 27-29, Column 3 lines 10-18, and Column 15 lines 44-52)

Ben-Yahuda and Piszezek are analogous art because they are from the same problem solving area involving improving storage management.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the function of Ben-Yahuda’s FPGA into the FPGA of Piszezek. The motivation behind such a combination would have been to include hardware that are programmed to perform one or more certain functions, and to allow customers to run  their code as part of the data path and as separate side applications. (Column 2 lines 43-46 and Column 13 lines 29-32 of Ben-Yahuda)


Claim 23 is rejected for the reasons set forth hereinabove for claim 22, the modified Piszezek discloses further comprising a common housing (via housed in the same server) including the NVMe SSD, the FPGA, and the PCle switch. (Column 13 lines 61-67 of Ben-Yahuda)


Claim 24 is rejected for the reasons set forth hereinabove for claim 1, the modified Piszezek discloses further comprising a common housing (via housed in the same server)  including the NVMe SSD, the FPGA, and the PCle switch. (Column 13 lines 61-67 of Ben-Yahuda)


Claim 25 is rejected for the reasons set forth hereinabove for claim 1, the modified Piszezek discloses wherein the NVMe storage command (a data write request 39 via data fragment 62;) is associated with a storage operation for data storage on the NVMe SSD. (Column 1 lines 28-36of Piszezek)


Claim 26 is rejected for the reasons set forth hereinabove for claim 1, the modified Piszezek discloses wherein the FPGA and the NVMe SSD are exposed to the host as a single device (via co-design the SSD’s and the control/compute unit). (Column 13 lines 61-67 of Ben-Yahuda) 


Claim 27 is rejected for the reasons set forth hereinabove for claim 26, the modified Piszezek discloses wherein the single device is exposed to the host as an NVMe storage device (via co-design the SSD’s and the control/compute unit). (Column 13 lines 61-67 of Ben-Yahuda) 



Claim 28 is rejected for the reasons set forth hereinabove for claim 1, the modified Piszezek discloses wherein the PCle switch is configured to direct a second NVMe storage command (a data read request 39 via data fragment 62; Column 1 lines 28-36) to the NVMe SSD based at least in part on the processing circuit. (Column 13 line 18-24 of Piszezek)


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Augusto Panella et al (2020/0065285) and Sean Gibb (WO 2018/201249) for Data Acceleration in server rack with the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 11/22/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181